Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 5/10/2022.
Applicant’s election without traverse of species I in the reply filed on 5/10/2022 is acknowledged.  The restriction requirement has not been restated below, but can be reviewed in the office action dated 3/10/2022.
Claims 1-5, 7-14, and 16-20 have been examined.  Claims 6 and 15 are withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/4/2020, 8/9/2020, 8/11/2021, and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract contains phrases which can be implied (e.g. “this application provides).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a signal per se.

Claims 16-20 are directed towards “a computer readable storage medium” (hereinafter “media”).  In the event that such media are intended to be limited to the hardware and software necessary to transmit, transport, receive and process the computer program product in such a manner as to enable the media to act as a computer component and realize its functionality, it is believed that the claims in question would be directed to patent-eligible subject matter (statutory).  However, no such evidence that the embodiment covered by the claims in question which is directed to the "media" is limited to inclusion of such hardware and software elements exists.  Therefore, it is believed that the "media" would reasonably be interpreted by one of ordinary skill as the abstract idea of any portion of a communication, including the forms of energy, per se, used in communications.  Absent recitation of the hardware, the claims appear devoid of any physical articles or objects which may cooperate to achieve some function, and as such are not directed to a machine.  Likewise, absent any such physical article or object, they cannot be directed to a manufacture.  They are clearly not a series of steps or acts themselves, and as such are not a process.  They are clearly not a composition of matter.  Therefore, the claims in question do not appear to fall within a statutory category of invention as set forth in 35 USC 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10, 11, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VanderLeest (US Patent Application Publication Number 2019/0073473).

Regarding claim 1, VanderLeest disclosed a computer system including a first domain and a second domain deployed in the computer system (VanderLeest Fig. 6, for example), the computer system comprising: 
a tracer (VanderLeest Paragraphs 0054-0063 for example); 
a memory storing computer readable instructions (VanderLeest Paragraph 0044 for example); and 
a processor in communication with the tracer and the memory (VanderLeest Paragraph 0044 for example), the processor is configured to: 
execute the computer readable instructions (VanderLeest Paragraph 0044 for example); 
start the tracer (VanderLeest Paragraphs 0054-0063 for example); and 
execute a program in the first domain (VanderLeest Paragraphs 0054-0063 for example); 
the tracer is configured to collect to-be-audited information during execution of the program, the to-be-audited information comprising control flow information of the program (VanderLeest Paragraphs 0019, and 0054-0063 for example); and 
the processor is further configured to execute the computer readable instructions to: 
obtain the to-be-audited information in the second domain (VanderLeest Paragraphs 0064-0069 for example); 
audit the to-be-audited information according to an audit rule (VanderLeest Paragraphs 0064-0069 for example); and 
determine that the audit succeeds when the to-be-audited information matches the audit rule (VanderLeest Paragraphs 0064-0069 for example).

Regarding claims 10 and 16, VanderLeest disclosed a security control method for a computer system in which a first domain and a second domain are deployed (VanderLeest Fig. 6, for example), the security control method comprising: obtaining to-be-audited information in the second domain using a tracer when a program in the first domain is executed, the to-be-audited information comprising control flow information of the program (VanderLeest Paragraphs 0051, and 0054-0063 for example); and auditing, in the second domain, the to-be-audited information according to an audit rule (VanderLeest Paragraphs 0064-0069 for example); and determining that the audit succeeds and allowing access to the second domain when the to-be-audited information matches the audit rule (VanderLeest Paragraphs 0064-0069 for example).
Regarding claims 2, 11, and 18, VanderLeest disclosed that the to-be-audited information further comprises data flow information of the program (VanderLeest Paragraph 0051 for example).
Regarding claim 7, VanderLeest disclosed that at least some components of the tracer are deployed in the second domain through hardware division, or the at least some components of the tracer are deployed in the second domain through software permission management, and the second domain is more secure than the first domain (VanderLeest Paragraph 0028 for example).
Regarding claims 8 and 19, VanderLeest disclosed that the audit rule is obtained using a machine learning method (VanderLeest Paragraph 0046 for example).
Regarding claim 17, VanderLeest disclosed that the first domain and the second domain are respectively an insecure world and a secure world (VanderLeest Paragraph 0069 for example).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VanderLeest.

Regarding claims 3 and 12,  while VanderLeest taught execution of the tracer and after starting execution of the tracer performing the audit, VanderLeest did not explicitly teach that the processor is further configured to: review the tracer when the processor is in the second domain before performing the audit; and perform the audit after the review succeeds.
However, it was well known in the art before the effective filing date of the invention for processors interacting with both hardware and software modules to perform authentication and/or integrity verification thereof prior to interacting with or executing the modules.  As such, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the well known features in the system of VanderLeest by having the processor authenticate and/or verify the integrity of the monitoring mechanisms.  This would have been obvious because the person having ordinary skill in the art would have been motivated to ensure that the monitoring mechanisms had not been tampered with, and can be trusted.
Regarding claims 9 and 20, while VanderLeest taught the system including ROM, VanderLeest did not explicitly teach that the program is stored in a read-only storage area of the memory.
However, storing programs in ROM (e.g. CD-ROM) was well known before the effective filing date of the invention and as such it would have been obvious to the person having ordinary skill in the art to have done so in the system of VanderLeest.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a traditional means for providing the applications to the computer in a predictable manner.
Allowable Subject Matter
Claims 4, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 2, 7-12, and 16-20 have been rejected.  Claims 4, 5, 13, and 14 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0330101 taught a system for performing static control and data flow analysis on a program before executing the program.
US 9,253,209 taught a system in which information flaws and data accesses are tracked on a device at runtime to enable access control decisions to be performed based on a policy.  The tracking and enforcing was implemented by a trusted platform module.
CN 104134038 taught a system in which programs are analyzed by analyzing the control flow to determine control flow integrity of the program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491